NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM EARL WADE, Jr.,                         No. 20-16412

                Plaintiff-Appellant,            D.C. No. 2:20-cv-00694-SPL-JFM

 v.
                                                MEMORANDUM*
PAUL PENZONE, Maricopa County Sheriff;
KINDELL HOUSE, B3914, Supervisor
Inmate Legal Services at 4th Avenue Jail; B.
PIIRIMEN, External Referee at M.C.S.O.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Arizona state prisoner William Earl Wade, Jr., appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various

constitutional claims. We have jurisdiction under 28 U.S.C. § 1291. We review de


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo a dismissal for failure to state a claim under 28 U.S.C. § 1915A. Resnick v.

Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm in part, reverse in part, and

remand.

        The district court properly dismissed Wade’s constitutional claims related to

defendant Piirimen’s failure to forward Wade’s grievance to the next level because

Wade failed to allege facts sufficient to state a claim. See Hebbe v. Pliler, 627

F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are construed liberally,

a plaintiff must allege facts sufficient to state a claim); Ramirez v. Galaza, 334

F.3d 850, 860 (9th Cir. 2003) (“[I]nmates lack a separate constitutional entitlement

to a specific prison grievance procedure[.]”).

        The district court dismissed Wade’s constitutional claims regarding his

outgoing legal mail for failure to state a plausible claim. However, in the first

amended complaint, Wade alleged that prison officials held and read his outgoing

legal mail. Liberally construed, these allegations “are sufficient to warrant

ordering [defendants] to file an answer.” Wilhelm v. Rotman, 680 F.3d 1113, 1116

(9th Cir. 2016); see also Witherow v. Paff, 52 F.3d 264, 265 (9th Cir. 1995)

(discussing prisoners’ First Amendment right to send and receive mail). We

reverse the judgment in part and remand for further proceedings on these claims

only.

        AFFIRMED in part, REVERSED in part, and REMANDED.


                                           2                                    20-16412